Exhibit 10.12

 

FIRST AMENDMENT TO

SALE, PURCHASE AND ESCROW AGREEMENT

 

                THIS FIRST AMENDMENT TO SALE, PURCHASE AND ESCROW AGREEMENT (the
“Amendment”) is made and entered into effective as of February 20, 2009, by and
between Verandah Owner Limited Partnership, a Delaware limited partnership
(“Seller”), and Behringer Harvard Multifamily OP I LP, a Delaware limited
partnership (“Purchaser”) with reference to the following recitals of fact:

 

R E C I T A L S:

 

A.            Harvard Property Trust, LLC (“Original Purchaser”) and Seller were
parties to that certain Sale, Purchase and Escrow Agreement, with an Effective
Date of January 26, 2009 (the “Original Agreement’), pursuant to which Original
Purchaser agreed to purchase and Seller agreed to sell, inter alia, that certain
real property located in Harris County, Texas, commonly known as The Verandah at
Meyerland Apartments.

 

B.            Original Purchaser did assign all of its right, title and interest
under the Original Agreement pursuant to Assignment and Assumption of Sale,
Purchase and Escrow Agreement dated January 29, 2009.

 

C.            Purchaser and Seller now desire to modify the Agreement in
accordance with the terms and conditions set forth in this Amendment.  For
purposes hereof, the Original Agreement and this Amendment are collectively
referred to as the “Agreement.”

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Original Agreement.  Purchaser and Seller acknowledge that the
Original Agreement is in full force and effect, except as modified by this
Amendment.  All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Original Agreement.  In the event of any inconsistency
between the terms and conditions set forth in the Original Agreement and the
terms and conditions set forth in this Agreement, the terms and conditions in
this Amendment shall control.

 

2.             Purchase Price.  The Purchase Price as defined in Section 2.1 of
the Original Agreement is hereby reduced by $600,000.00 making the amended
Purchase Price Twenty-Eight Million Six Hundred Thousand and 00/100 Dollars
($28,600,000.00).

 

3.             Deposit.  Upon full execution of this Amendment, Purchaser agrees
that except as set forth in the last sentence hereof, the $200,000 Deposit under
Section 2.1.1 of the Agreement shall become non-refundable notwithstanding that
Purchaser shall still retain the right to terminate the Agreement under
Section 5.7 as modified by paragraph 4 below.  The completion prior to Closing
of the repairs from water damage as described on the attached letter from Frank
Crystal & Company to Units 122 and 222 shall also be a condition precedent for
the $200,000 Deposit and any Additional Funds deposited under Section 2.1.2 of
the Agreement to become non-refundable.

 

4.             Inspection Period.  The Inspection Period as defined in
Section 5.7 of the Original Agreement is hereby extended such that the
Inspection Period shall expire Tuesday, at 5 P.M. Central

 

1

--------------------------------------------------------------------------------


 

Standard Time, on February 24, 2009.  In addition, any use in the Agreement of
the term “Investigation Period” shall mean the Inspection Period, the use of
such terms being one and the same.

 

5.             No Other Modifications.  Except as otherwise provided herein, all
other terms and provisions of the Agreement shall remain in full force and
effect, unmodified by this Amendment.

 

6.             Binding Effect.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the heirs, representatives, successors
and permitted assigns of the parties hereto.

 

7.             Counterparts.  This Amendment may be executed in any number of
original counterparts.  Any such counterpart, when executed, shall constitute an
original of this Amendment, and all such counterparts together shall constitute
one and the same Amendment.  For purposes of this Amendment, facsimile
signatures shall be deemed to be originals.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year written above.

 

SELLER:

VERANDAH OWNER LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

Houston Verandah Investor Limited Partnership, a
Delaware limited partnership, its general partner

 

 

 

 

 

By:

BH Verandah, L.L.C., an Iowa limited liability
company, its general partner

 

 

 

 

 

 

 

By:

BH Equities L.L.C., an Iowa limited liability
company, its managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Harry Bookey

 

 

 

 

 

 

Name: Harry Bookey

 

 

 

 

 

Title: Manager

 

 

 

 

 

 

PURCHASER:

BEHRINGER HARVARD MULTIFAMILY OP I LP,

 

a Delaware limited partnership

 

 

 

By:

BHMF, Inc.

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President — Corporate

 

 

 

Development & Legal and Assistant Secretary

 

2

--------------------------------------------------------------------------------